18-3651-pr
Bloodywone v. Bellnier

                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 2nd day of October, two thousand nineteen.

PRESENT:             JOSÉ A. CABRANES,
                     GERARD E. LYNCH,
                     CHRISTOPHER F. DRONEY,
                                  Circuit Judges.


ZHORDRACK BLOODYWONE, AKA ZHORDRACK BLODYWON,

                            Plaintiff-Appellant,                   18-3651-pr

                            v.

JOSEPH BELLNIER, ANTHONY J. ANNUCCI,
CHRISTOPHER MILLER, P. MELECIO, MATTHEW
THOMS, NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY SUPERVISION,

                            Defendants.


FOR PLAINTIFF-APPELLANT:                                Zhordrack, Bloodywone, pro se, Alden,
                                                        NY.

FOR DEFENDANTS:                                         No appearance.

       Appeal from an October 17, 2018 judgment of the United States District Court for the
Northern District of New York (Glenn T. Suddaby, Chief Judge).


                                                    1
     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

        Plaintiff-Appellant Zhordrack Bloodywone (“Bloodywone”), pro se, sued prison officials
under 42 U.S.C. § 1983, alleging that he was beaten by a “gang” of corrections officers, starved,
isolated, and denied visitation. The District Court dismissed the complaint sua sponte as frivolous,
reasoning in relevant part that Bloodywone failed to allege that any of the named defendants had
been personally involved in the beating. We assume the parties’ familiarity with the underlying facts,
the procedural history of the case, and the issues on appeal.

        We review the sua sponte dismissal of a complaint de novo. McEachin v. McGuinnis, 357 F.3d
197, 200 (2d Cir. 2004). Pro se submissions are reviewed with “special solicitude,” and “must be
construed liberally and interpreted to raise the strongest arguments that they suggest.” Triestman v.
Fed. Bureau of Prisons, 470 F.3d 471, 474–75 (2d Cir. 2006) (internal quotation marks and emphasis
omitted).

         “[I]n this Circuit personal involvement of defendants in alleged constitutional deprivations is
a prerequisite to an award of damages under § 1983.” Back v. Hastings on Hudson Union Free Sch. Dist.,
365 F.3d 107, 122 (2d Cir. 2004) (internal quotation marks omitted). “The liability of a supervisor
under § 1983 can be shown in one or more of the following ways: (1) actual direct participation in
the constitutional violation, (2) failure to remedy a wrong after being informed through a report or
appeal, (3) creation of a policy or custom that sanctioned conduct amounting to a constitutional
violation, or allowing such a policy or custom to continue, (4) grossly negligent supervision of
subordinates who committed a violation, or (5) failure to act on information indicating that
unconstitutional acts were occurring.” Hernandez v. Keane, 341 F.3d 137, 145 (2d Cir. 2003). A prison
official’s position within the prison hierarchy is insufficient to establish the official’s personal
involvement in the alleged constitutional deprivation. See Colon v. Coughlin, 58 F.3d 865, 874 (2d Cir.
1995).

        The District Court properly dismissed Bloodywone’s complaint. Bloodywone did not allege
that any of the defendants had participated directly in the assault or ordered that he be starved,
isolated, and denied visitation. Nor did Bloodywone allege that the defendants were informed of the
corrections officers’ actions, that the defendants created policies authorizing these acts, or that the
defendants negligently supervised the correctional officers who assaulted him. Finally, the
defendants’ positions within the New York State Department of Corrections and Community
Supervision are alone insufficient to demonstrate personal involvement in the alleged constitutional
deprivations. Accordingly, Bloodywone has failed to allege the defendants’ personal involvement in
the constitutional deprivations.



                                                   2
                                       CONCLUSION

        We have reviewed all of the remaining arguments raised by Bloodywone on appeal and find
them to be without merit. For the foregoing reasons, we AFFIRM the October 17, 2018 judgment
of the District Court.


                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




                                               3